Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to communication filed on 4/25/2022.
Claims 1-21 are presented for examination.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Becker et al. (2006/0129313 hereinafter Becker) in view of Sakuda et al. (2020/0098007 hereinafter Sakuda) further in view of Najdecki et al. (2017/0337584 hereinafter Najdecki). 
	With respect to claims 1-3, 5-6, 15-17 and 19, Becker teaches server systems, devices and computer readable medium for:
	 recording information about a traveling route of a vehicle and a driver of the vehicle as action history information (i.e. During operation 302 , the route provider receives coordinate information from a user's computing device via a computer network. The coordinate information may be, for example, the start and destination locations for an upcoming trip)(see Figures 1 and 3);
	selecting a service to be provided to the driver based on the action history information and providing the selected service to the driver (i.e.  At issuing operation 310, the route provider issues to the user at least one economic incentive to travel along the trip route. A third party, such as a government agency or store owner may offer rewards for traversing particular travel paths, such as paths with low traffic, low accident rates, or paths that pass certain stores and malls. Rewards may include discounts, coupons, cash, or services)(Figures 1 and 3).
	With respect to determining whether the passenger exists and if so determining a passenger, and based on such determination, estimating a riding scene of the driver, and transmitting such information to the server for storage as the action history information, and subsequently, the server being prompted to select a service to be provided to the driver of the vehicle based at least on the estimated riding scene of the vehicle.  Sakuda teaches on Figure 8 and paragraph 0105 “Attribute information of occupants who do not have an occupant's terminal 70 may be obtained by conjecture based on the attribute information of the occupants having an occupant's terminal 70. In the case of the advertisement target vehicle 20A in FIG. 8, the driver and his wife each have an occupant's terminal 70, while the son doesn't. Information about the driver's family including the wife and the son at age 3 is included in the stored attribute information. When an occupant who does not have an occupant's terminal 70 is detected from the result of sensing by the seat sensor or an image taken by the camera 207, the on-vehicle apparatus 200 conjectures that the detected occupant is the son of the driver and obtains the attribute information of the son from the attribute information of the driver. The server apparatus obtains attribute information (age, gender, and relationship) of the occupants of the other advertisement target vehicles 20B to 20F also in the same way as above”.  It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to have included the teachings of Sakuda of  determining whether the passenger exists and if so determining a passenger, and based on such determination, estimating a riding scene of the driver, and transmitting such information to the server for storage as the action history information, and subsequently, the server being prompted to select a service to be provided to the driver of the vehicle based at least on the estimated riding scene of the vehicle, because such a modification would allow to better target the ads based on the relationship of the driver to the other passengers in the car and based on the location/scenery of the vehicle.
	With respect to the newly added limitation of the advertisement is not selected and is not sent until after the request is received from the user terminal. Najdecki teaches on Figure 6, 602 and on paragraph 0106 “receiving a request from the user device to serve a first advertisement to the user device”. It would have been obvious to a person of ordinary skill in the art a the time of Applicant’s invention to have included the teachings of Najdecki for the advertisement is not selected and is not sent until after the request is received from the user terminal, because such a modification would enable “presented online content item pekes the interest of the user, the user will likely click on the online content item to view the online content item” (Najdecki on paragraph 0004).    

	With respect to claims 4, 18  Becker further teaches the action history information includes information about a vehicle type of the vehicle (i.e. information about the user's home location and vehicle type)(paragraph 0029).

	With respect to claims 7-8, 14, 20 Becker further teaches a service selected via a user terminal operated by the driver via a settlement screen displayed on the user terminal (i.e.  It is contemplated that the route provider 104 may be a service executing locally on a user's computing device or as a remote service coupled to the user's computing device through a computer network 106)(Figure 1 and paragraph 0018).

	Claim 21 further recites the vehicle discriminates whether or not the passenger is a family member of the driver by comparing information acquired from at least one of the user terminal apparatus, an operation input by the passenger, and face or voice authentication in the vehicle, with pre-registered information. Sakuda teaches on paragraph  0072 “the attribute information acquisition part 2021 determines the age and gender of the occupants by analyzing the face images. Furthermore, the attribute information acquisition part 2021 captures voices of the occupants through the microphone 208 and estimates the age and gender of them by comparing formants of their voices with known patterns “and 0105 “  Information about the driver's family including the wife and the son at age 3 is included in the stored attribute information. When an occupant who does not have an occupant's terminal 70 is detected from the result of sensing by the seat sensor or an image taken by the camera 207, the on-vehicle apparatus 200 conjectures that the detected occupant is the son of the driver and obtains the attribute information of the son from the attribute information of the driver”. It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to have included the teachings of sakuda, in order to better target the ads based on detected family members.

	
Prior art of record but not applied in the current rejection:
	“Errors in the perception of motion in depth: Effects of a structured field-of-view” by Clarke, David Langton teaches Judgments of egocentric distance to single targets in reduced-cue laboratory conditions tend to be perceptually anchored at an Egocentric Reference Distance (ERD), a distance that typically is between two and three meters from the observer.
	Prakah Assante (2014/0257989) teaches on paragraph 0088 “The route hypotheses 600 may determine what type of advertisement to play based on graph distance of where the occupant origin 602 is located and the route destination 606. The route hypotheses 600 may also demonstrate how the process prioritizes advertisements for a point of purchase based on the arc the vehicle is on. The drip marketing advertisement strategy may communicate advertisements to an occupant based on several factors including, but not limited to, location, route, and timing”

Response to Arguments
Applicant’s arguments with respect to claims 1-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Point of contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL ALVAREZ whose telephone number is (571)272-6715. The examiner can normally be reached Mondays thru Thursdays 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571- 272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAQUEL ALVAREZ/Primary Examiner, Art Unit 3688